DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roper 2017/0343140.
In regard to claim 1, Roper discloses  360-degree coupling device 122 (“for ease of repair and maintenance for an electrical pipe” is an intended use limitation that carries little patentable weight in an apparatus claim.), the device consisting of: 
a plurality of rings 146 (see fig. 8 paragraph 27, where 122 accepts rings 146 at either end of the coupling),  each of the rings 146 comprising: an outside; an interior 136, wherein the interior being open; a groove 144, the groove configured to be in a middle portion of the outside of the device (groove 144 is in the middle portion of the outside surface of the flange at 146), the groove being for receiving an O-ring 126; and
wherein a first of the rings 146 being coupled to an inside of a first end of the coupling device, and wherein a second of the rings 146 being coupled to the inside of a second end of the coupling device (see paragraph 27 where end 130 would also accept a component 146 similar to the end 132 in fig. 8).
In regard to claim 2, wherein the O-ring 146 being made of a silicone rubber material (see paragraph 17).
In regard to claim 4, wherein the device being made of a poly-vinyl chloride (PVC) material (see paragraph 17).
In regard to claim 5, wherein the interior 135 having a smooth finish.
In regard to claim 6, wherein the device 132 being for coupling a first portion of an pipe to a second portion of the pipe.
In regard to claim 7, wherein the device 132 being a round shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roper 2017/0343140.
In regard to claim 3, Roper discloses that the coupling device can be made in various pipe sizes (see paragraph 29), but does not disclose the exact dimension of the coupling.  However, it would have been obvious to one of ordinary skill in the art to make the device in the size range recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 11/13/22 have been fully considered but they are not persuasive.
Applicant argues that Roper fails to disclose a plurality of rings.  The Examiner disagrees, as the coupling 122 in fig. 8 accepts a plurality of ring members 146, one at either end 130 and 132, as described in paragraph 27 of the specification, where the middle of the outer surface of ring 146 has a groove accepting an o-ring.  Therefore the prior art rejection of Roper has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679